COURT OF APPEALS OF VIRGINIA


Present:    Judges Elder, Felton and Senior Judge Willis


TERRY L. DAWES
                                             MEMORANDUM OPINION*
v.   Record No. 2104-02-2                         PER CURIAM
                                              DECEMBER 31, 2002
GREAT COASTAL EXPRESS, INC. AND
 ACE AMERICAN INSURANCE COMPANY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Geoffrey R. McDonald; Geoffrey R. McDonald &
             Associates, P.C., on brief), for appellant.

             (Patricia C. Arrighi; Taylor & Walker, P.C.,
             on brief), for appellees.


     Terry L. Dawes (claimant) contends the Workers'

Compensation Commission erred in finding that she failed to

prove that (1) medical treatment rendered by Dr. Joy Thomas and

the mileage expenses associated with visits to Dr. Thomas's

office were causally related to her compensable September 11,

1995 injury by accident and reasonable and necessary treatment

for that injury; (2) mileage expenses incurred in traveling to

and from Dr. Karen Billmire's office for psychiatric treatment

were causally related to claimant's compensable injury by

accident; and (3) expenses for prescription medications

prescribed by Dr. Thomas, Dr. Billmire, and Dr. Joe Ghia were


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
causally related to claimant's compensable injury by accident

and were reasonable and necessary treatment for her compensable

injury.   Upon reviewing the record and the parties' briefs, we

conclude that this appeal is without merit.    Accordingly, we

summarily affirm the commission's decision.    Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that claimant's evidence

sustained her burden of proving that her medical treatment,

mileage expenses, and prescription medication expenses were

causally related to her compensable injury by accident and were

reasonable and necessary for that injury, the commission's

findings are binding and conclusive upon us.    See Tomko v.

Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835

(1970).

     I.   Dr. Thomas's Treatment and Related Mileage Expenses

     In ruling that claimant failed to prove that Dr. Thomas's

treatment and the associated mileage expenses were reasonable

and necessary and causally related to claimant's compensable

injury by accident, the commission found as follows:

           Regarding the treatment by Dr. Thomas, we
           note that although Dr. [Ganesh] Bissram[,
           the treating physician,] initially referred
           claimant to Dr. Thomas, [an
           anesthesiologist,] this does not
           automatically render the employer
           responsible for all treatment by Dr. Thomas.
                               - 2 -
          The claimant must present sufficient
          evidence that the treatment rendered by
          Dr. Thomas, including trigger point
          injections and prescriptions, is causally
          related to the work injury, and reasonable
          and necessary for treatment of the work
          injury.

               We find that claimant failed to meet
          this burden. Our file contains only one
          medical report from Dr. Thomas, dated March
          18, 1999, for a trigger point injection, and
          a prescription slip for Methadone issued by
          Dr. Thomas on February 12, 2001. In his
          September 1996 report, Dr. Bissram stated
          that the claimant was referred to Dr. Thomas
          for trigger point injections but had not
          received relief from these. There is no
          indication that he continued to recommend
          this treatment as it clearly was not
          working. On February 14, 1997, Dr. Bissram
          reported that the claimant had been seeing
          Dr. Thomas for trigger point injections but
          his notes do not indicate any specific
          recommendation for continuing trigger point
          injections which, as he had previously
          indicated, were ineffective in treating the
          claimant's condition. Additionally, in
          November 1996, Dr. [Lee A.] Whitehurst
          opined that trigger point injections were
          not necessary for treatment of the
          claimant's work injury.

               The medical evidence presented fails to
          sufficiently establish that any of
          Dr. Thomas's treatment claimed on the
          applications is the responsibility of the
          carrier, including the March 18, 1999,
          visit. . . . The claimant is not entitled
          to payment of any of the bills or the
          mileage claimed in conjunction with visits
          to Dr. Thomas.

     The record contains no medical reports from Dr. Thomas,

other than the March 18, 1999 operative report related to one

trigger point injection and one prescription slip for methadone.

                              - 3 -
Those two documents do not address the causal relationship issue

or the reasonableness and necessity of Dr. Thomas's treatment

with respect to claimant's compensable injury by accident.    In

light of the lack of any medical documentation to establish that

Dr. Thomas's treatment was causally related to claimant's

compensable injury by accident and was reasonable and necessary

treatment for that injury, we cannot find as a matter of law

that claimant's evidence sustained her burden of proof.

Accordingly, we are bound by the commission's findings that

claimant failed to prove she was entitled to payment of

Dr. Thomas's medical bills and the mileage associated with

visits to her office.

              II.   Mileage Expenses:   Dr. Billmire

     Claimant contends that she proved that she was entitled to

reimbursement for mileage expenses incurred in visiting

Dr. Billmire's office.   In doing so she relies upon her

testimony and Dr. Billmire's September 29, 1998 letter. 1

     The commission ruled that claimant failed to provide any

documentation to support her claim that the psychiatric

treatment rendered by Dr. Billmire was causally connected to


     1
       We note, as the commission noted, that we will not
consider any medical evidence that was not before the deputy
commissioner when he rendered his November 19, 2001 decision.
Dr. Billmire's September 28, 1998 letter, submitted by claimant
as Exhibit 5 to her written statement on review, was not in the
record before the deputy commissioner. Thus, the commission
properly refused to consider it on review, and we will not
consider it on appeal.
                               - 4 -
claimant's compensable injury by accident and that such

treatment was reasonable and necessary for the compensable

injury.   Our review of the record supports that finding.

Accordingly, we cannot find as a matter of law that claimant's

evidence sustained her burden of proof.

              III.   Prescription Medication Expenses

     Claimant contends that the commission erred in refusing to

award her reimbursement for prescription medications prescribed

by Drs. Thomas, Ghia, and Billmire. 2   Claimant submitted a

computer printout of medications she purchased at a CVS/REVCO

pharmacy during 1998 through the beginning of 2001.     She

underlined various prescriptions she claimed were employer's

responsibility.

     In denying claimant reimbursement for the claimed

prescription expenses, the commission found that claimant failed

to provide any medical documentation to show that the claimed

prescriptions were causally related to her compensable injury by

accident and that they were reasonable and necessary treatment


     2
       Again, we will not consider claimant's counsel's April 12,
2001 letter to Dr. Thomas submitted as part of Exhibit 2 to
claimant's written statement on review or Dr. Ghia's records
submitted by claimant as Exhibit 3 to claimant's written
statement on review. None of those documents were in the record
when the deputy commissioner rendered his decision and,
therefore, the commission properly refused to consider them on
review. We note, as the deputy commissioner did in his opinion,
that the record was held open for thirty days after the hearing
to allow claimant to submit medical documentation supporting her
claims, but she failed to do so and the record closed on
December 19, 2001.
                               - 5 -
for that injury.   The commission also noted that most of the

medications were prescribed by unauthorized physicians.   Our

review of the record supports those findings.   Accordingly, we

cannot find as a matter of law that claimant sustained her

burden of proof with respect to her claim for prescription

medication expenses reimbursement.

     For these reasons, we affirm the commission's decision.

                                                          Affirmed.




                               - 6 -